DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Claims 16-17 are newly added. Claims 2 and 4 remain cancelled. Claims 1, 3, and 5-17 are pending and addressed below.
 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowability:
While, in combination with all of the other recited features, the prior art does teach that an inner cylinder (such as that of Orihashi) may comprise smaller (116), larger (102), and stepped (114) portions, it is not clear that one of ordinary skill would have been motivated to arrange the cylinder such that the stepped portions engages with one end face of the honeycomb structure as such an arrangement would render some of the channels of the honeycomb structure unusable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al. (US 4,353,854) in view of Tomita (US 2015/0292812) and JP 02-102004 (JP004).

Regarding claims 1 and 7, Oyamada teaches a heat exchanging member comprising: a hollow pillar shaped honeycomb structure (10) having: partition walls (14) defining cells (12), the cells penetrating from a first end face to a second end face to form flow paths for a first fluid (see Figs. 1-3), an inner peripheral wall (16) and an outer peripheral wall (18); the outer peripheral wall (18) having inner (radially inward) and outer (radially outward) surfaces (see Fig. 1); at least a portion of the cells contact the inner peripheral surface of the outer wall (see Col. 4:27-29; formation of the device as a unitary structure with the outer peripheral walls formed as separate elements after assembly of the blocks 20 requires contact between the two elements); the inner and outer peripheral walls are thicker than the partition walls (see Fig. 1); the cells may be radially provided (see Fig. 2); the device is intended for use as a heat exchanger and in exhaust gas treatment (Col. 1:10-20); in the cross-section of the pillar shaped honeycomb structure perpendicular to the flow path direction of the first fluid the partition 
Oyamada does not teach a covering member is configured to cover the outer peripheral wall of the pillar shaped honeycomb structure and that the heat exchanging member is configured to perform heat exchange between the first fluid and a second fluid flowing around an outer side of the covering member.
Tomita teaches a honeycomb heat exchanging member (5) with a covering member (2; Fig. 1) having an inner surface (2b) configured to contact and cover the outer peripheral surface of the outer peripheral wall of the heat exchanging member (Fig. 1; Para. [0030]) and that the heat exchanging member is configured to perform heat exchange between a first fluid (exhaust has flowing from 8 to 8; Fig. 1) and a second fluid flowing around the outer side of the covering member (within 4; Fig. 1; Para. [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with the elements taught by Tomita in order to allow it to perform its intended heat exchanging function and thus resulting in a functional heat exchanger.
Oyamada does not specify the orientation of the rectangular cell partition walls.
JP004 teaches that, when arranging cells in a honeycomb ceramic structure wherein all of one side of the cell walls are longer than all of another cell walls, it is known to arrange the radial (first partition wall) cell walls such that they are longer than the circumferential (second partition wall) cell walls in every cell (e.g. Figs. 9 and 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the rectangular cells of Oyamada as taught by JP004 in order to prevent cracking in the device during formation (see abstract).

Regarding claim 3, Oyamada further teaches that in cross section the honeycomb structure partition walls comprise: second partition walls extending circumferentially and first partition walls cross the second walls (i.e. extending radially; see Figs. 1-2).
Regarding claim 5, Tomita further teaches that: the first partition walls have a thickness higher than the second partition walls (see Fig. 2), per claim 5.
It would have been obvious to one of ordinary skill in the art to incorporate these features into the device of Oyamada because Oyamada does not discuss the details of the relative cell structure in the embodiment of Figs. 1-3 and in order to provide increased structural integrity to the device.

Regarding claims 16-17, Oyamada teaches the use of ceramic construction materials but does not teach the use of SiC as the primary construction material.
Tomita teaches that the formation of honeycomb structures for thermal heat exchange is efficiently and effectively done using SiC to balance heat conductivity with corrosion resistance (Para. [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the use of SiC as the construction material for the device of Oyamada, as taught by Tomita, to gain the benefits of conductivity and corrosion resistance taught by Tomita.

Oyamada teaches that strength of a honeycomb structure is a results-effective variable important to the endurance of the device (Col. 2:33-36), but does not specify the claimed ranges.
Oyamada teaches that the thermal conductivity of a honeycomb structure is a results-effective variable important to the reduction of thermal shocks and gradients (Col. 1:55-59), but does not specify the claimed ranges.

It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the three results effective variables of strength, thermal conductivity, and wall thickness as these are all art recognized as results effective by Oyamada and such optimization has been held to be within the ordinary skill. Additionally, it is noted that no unexpected results have been reported for these variables in the applicant’s specification.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, JP004, and Aniolek (US 2007/0231533).
Regarding claim 6, Oyamada, as modified, does not teach a radially increasing number of first partition walls.
Aniolek teaches that it is old and well-known in such devices to increase the number of first partition walls away from the center of the device (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with the first partition wall layout of Aniolek in order to maintain uniformity of the cell sizes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, JP004, and Orihashi (US 8,327,634).
Regarding claim 8, Oyamada, as modified, teaches that the heat exchanger comprises a frame (Tomita; 3) configured to form a flow path (4) for the second fluid defined between the frame and covering member (see Fig. 1) but does not teach the inner cylinder or valve.

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Oyamada, as modified, with the inner cylinder and valve, as taught by Orihashi, in order to allow for precise control of the heat exchange process and reduce pressure drop when heat exchange is not desirable.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, JP004, Orihashi, and Hisanaga (US 2012/0297754).
Oyamada, as modified, does not teach interrupting cell-side flow directly or a blocking wall.
Hisanaga teaches that it is old and well-known to provide a valve structure (52, 53) which blocks an inner cylindrical flow path (13) or blocks a concentric outer flow path (formed between 48 and 38) via use of first (52) and second (53) valve structures  with the help of a blocking wall (47, 55) which blocks a part of the flow on the outer concentric side of the cylinder (see Fig. 4) and interacts with the second valve structure (53; see Fig. 7B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada, as modified, with the double valve structure, as taught by Hisanaga, in order to prevent flow through the undesired passage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, JP004, Orihashi, and Tokuda (US 2016/0003550).

Tokuda teaches that it is old and well-known in the art to form turbulators (Fig. 3a, 34) on a covering member (11a) forming a flow path for a second fluid (see Fig. 1a; “second fluid”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with turbulators, as taught by Tokuda, in order to prevent boundary layer formation.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, JP004, Orihashi, and JP 201656752 (‘752).
Oyamada does not teach the purifier and multiple heat exchangers.
‘752 teaches that it is old and well-known in the art: to provide systems of ceramic heat exchangers (2a, 2b) with at least one purifier (61) in the flow path for the first fluid either upstream or downstream of a heat exchanger (both relative to 2a, 2b; see Fig. 7) and integrated together by the frame of the heat exchanger (21), per claim 14; and to provide two or more ceramic heat exchangers (2a, 2b) with at least one purifier (61) provided in the flow path for the first fluid between the heat exchangers (Fig. 7) wherein the purifier and heat exchangers are integrated by the frame of the heat exchanger (21), per claim 15.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the heat exchangers of Oyamada to the arrangement of ‘752 in order to allow for increased control of the heat exchanger operations via bypass.

Response to Arguments
Applicant’s remarks dated 2/17/22 have been considered but are not persuasive.

Applicant asserts that ‘004 does not recognize any advantageous effects for the dimensions of his own device. The advantageous effects considered by ‘004 are quality and defect-free manufacture. It would have at least been obvious to  one of ordinary skill to try to utilize the shapes of the device taught by ‘004 as these very shapes of extrusion molds (which directly determine the shape of the finished product) are directly related to the achievement of the quality goals.
Applicant asserts that ‘004 does not recognize the same motivation for the claimed relative dimensions as outlined in the applicant’s specification. This is immaterial as the rationale for choosing a design parameter does not form any part of the claim or potential patent coverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763